Notice of Allowance

Examiner’ Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Karl Gross on December 6, 2021.

The application has been amended as follows: 

2. (Currently Amended) The data system of claim 1, wherein the first data log entries are generated when the event type associated with the work tool attachment at the first time occurs and the second data log entries are generated when [[an]] the another event type associated with the work tool attachment at the second time occurs, the event type and the another event type including one or more of the machine coupler attaching to the tool coupler, the machine coupler detaching from the tool coupler, and a work tool profile change associated with the work tool attachment.  
10. (Currently Amended) The data system of claim 9, wherein a plurality of data log entries are iteratively generated upon occurrence of [[the]] an event type operatively associated with the work tool attachment or with the machine.  

12. (Currently Amended) A method of recording information regarding use of a work tool attachment by a machine comprising: 
attaching the work tool attachment to a machine coupler on a machine; 
receiving a first tool data set regarding the work tool attachment at [[the]] a time of attachment from a data transmission device disposed on the work tool attachment; 
generating first data log entries from the first tool data set and from a first set of machine data associated with the machine; page 3 of 8Application No. 16/670,783Reply to Office Action 
detaching the work tool attachment from the machine coupler; 
receiving a second tool data set from the work tool attachment at the time of detachment from the data transmission device; and 
generating second data log entries from the second tool data set and from a second set of machine data.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The Prior art found for this application does not teach all the elements taught by the applicant.

In regards to claim 1, Applicant’s arguments filed on October 6, 2021, with respect to claim(s) 1 have been fully considered and are persuasive [see applicant’s arguments pg. 7 last two paragraphs, pg. 8 L. 1-13]. Therefore, the claim(s) is/are allowed. 

In regards to claims 12 and 20, the claims are allowed for the reasons provided in the office action mailed on July 6, 2021

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either PAIR or Public PAIR. Status information for unpublished applications is available through Private Pair only. For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on how to access to Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN US OR CANADA) or (571)272-1000. 

/FRANKLIN D BALSECA/Examiner, Art Unit 2685